DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-39 of US application 16/656,229 filed 10/17/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 10/1/21. Claims 1-2, 4, 6-7, 14-15, 17, 19-20, 27-28, 30, and 32-33 were amended. Claims 5, 18, and 31 were canceled. Claims 1-4, 6-17, 19-30, and 32-39 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-4, 6-17, 19-30, and 32-39 are allowed over the prior art of record. The closest prior art of record is Zhang et al. (US 20130098700 A1) in view of Kato et al. (JP 2004351992 A), hereinafter referred to as Zhang and Kato, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14 and 27, Zhang discloses A non-transitory computer-readable medium storing instructions executable by a processor to perform a method for operating an unmanned ground vehicle (See at least Fig. 2 in Zhang: Zhang discloses that a CPU 30 of a cart assembly may control operations of the cart assembly [See at least Zhang, 0044]) comprising one or more motors (See at least Fig. 2 in Zhang: Zhang discloses that CPU 30 may monitor the path of a user G using data from sensors 32 and 54 and instruct microprocessors 39 and motor 24 to drive the wheels 37 to follow the user [See at least Zhang, 0041]) and an obstacle sensor for detecting whether an obstacle exists (Zhang discloses that the combined RF and ultrasound sensor arrangements 54 and 32 may be used for obstacle detection [See at least Zhang, 0045]), the method comprising: 
determining location information of a movable target (See at least Fig. 2 in Zhang: Zhang discloses that RF sensor 54 and ultrasound (UT) sensors 32 may determine the distance and direction of a user, in this case a golfer G, at all times, and keep track of G’s walking path P [See at least Zhang, 0041]); 
calculating a direction and a speed for the unmanned ground vehicle based on the determined location information (Zhang discloses that the CPU 30 utilizes the ultrasound sensor data from UT1 and UT2 32 to determine wheel speed and direction needed for the cart assembly 10 to follow the user [See at least Zhang, 0043]. Zhang further discloses that the RF sensor 54 provides a trigger time (since EM radiation travels much faster than sound waves, sound waves being used to measure distance rather than time) used to measure the time between the ultrasound signals so that the CPU may properly maneuver the cart using distance values from the UT sensors and time values from the RF sensor [See at least Zhang, 0044]); and 
driving the one or more motors to move the unmanned ground vehicle in the calculated direction at the calculated speed to follow the movable target when the movable target moves (Zhang discloses that CPU 30 provides instructions to the independent microprocessor 39 controlled and motor 24 driven wheels 37 to follow the golfer "G" almost exactly [See at least Zhang, 0041]. It will be appreciated that this following operation utilizes the direction and speed from at least [Zhang, 0043]).
However, none of the prior art of record, taken either alone or in combination, explicitly disclose the method [executed by the processor, as per claims 1, 14 and 27] further comprising: 
determining whether the unmanned ground vehicle is operated in an alley mode; and 
in response to a determination that the unmanned ground vehicle is operated in the alley mode, inactivating the obstacle sensor to stop detecting whether one or more obstacles exist (emphasis added).
Kato comes the closest to teaching this limitation since it teaches a method for operating a ground vehicle wherein a user may deactivate a forced stop function of a brake, which is normally activated when an object is detected, if the user determines that the vehicle is in an alley (See at least [Kato, 0041]). Kato further teaches that the switching off of the forced stop is performed manually by a user using a physical switch (See at least [Kato, 0065]). This user determination is not the same as a processor making the determination that the vehicle is an alley and the processor disabling a vehicle feature in response to that determination, as claimed by applicant.
Furthermore, the vehicle feature disabled in [Kato, 0041] is the forced stop of the brake, not the object detection functionality itself. In fact, [Kato, 0039] explicitly teaches that the object detection feature is still enabled and still detects objects even when the forced stop feature is deactivated. Therefore, [Kato, 0041] does not read on the above cited limitations of claims 1, 14, and 27, which recite disabling the object sensor itself rather than the vehicle’s response to it. None of the prior art of record cures the deficiencies of Zhang in view of Kato. 


Regarding claims 2-4 and 6-13, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 1.

Regarding claims 15-17 and 19-26, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 14.

Regarding claims 28-30 and 32-39, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 27.

Regarding applicant’s claim to foreign priority: applicant claims foreign priority to Taiwanese application TW107137024 filed 10/19/18. However, this claim to foreign priority is not accepted by examiner because the certified copy included on file by applicant does not match the English language specification and figures. In fact, the inventions disclosed by the two sets of figures appear to be completely different. Therefore, the 35 USC 119 (a-d) conditions are not met and applicant is not granted foreign priority to TW107137024.
However, this does not affect the allowability of the application since there is still no prior art of record to the US filing date of 10/17/19 that teaches or suggests the claimed invention. Therefore, the above analysis of allowability is not at all affected by applicant’s ineligibility to claim foreign priority.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668